                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


    HONORA TREMAINE PATTERSON,                    Case No. 18‐CV‐2081 (NEB/SER)

                      Plaintiff,

    v.                                         ORDER ACCEPTING REPORT AND
                                                   RECOMMENDATION
    DOMINIC CASALENDA, MICHAEL
    COSTELLO, MICHAEL ZACHARIAS,
    DEREK MAGEL, IRENE TUSCHNER,
    JOHN RICCI, and JAMES FRICK, in their
    individual capacities,1

                      Defendants.



         The Court has received the April 23, 2019 Report and Recommendation of United

States Magistrate Judge Steven E. Rau. [ECF No. 56 (“R&R”).] No party has objected to

that R&R, and the Court therefore reviews it for clear error. See Fed. R. Civ. P. 72(b);

Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no clear error,

and based upon all the files, records, and proceedings in the above‐captioned matter, IT

IS HEREBY ORDERED THAT:


1 Plaintiff originally sued Defendants Jason Hill and David Reishus. (R&R at 1 n.1.)
However, all claims against them have been dismissed pursuant to the parties’
stipulation [ECF No. 32] and the Court’s order [ECF No. 37] dismissing those claims. In
his amended complaint, Plaintiff also sued Defendants Derek Magel, Irene Tuschner,
John Ricci, and James Frick. [ECF No. 41.] Judge Rau recommends dismissing Plaintiff’s
allegations against these new defendants in the same manner and for the same reasons
as he recommends dismissing the allegations against named Defendants Casalenda,
Costello, and Zacharias.
      1. The Report and Recommendation [ECF No. 56] is ACCEPTED;

      2. Defendants Reishus and Hills’ Motion to Dismiss [ECF No. 13] is DENIED as

      moot;

      3. Plaintiff’s Motion for Order for Protection [and] Order to Show Cause for

      Protection [ECF No. 30] is DENIED;

      4. Defendants Casalenda, Costello, and Zacharias’s Motion to Summary Judgment

      [ECF No. 42] is GRANTED;

      5. Defendants Casalenda, Costello, and Zacharias’s Motion to Strike Plaintiff’s

      Amended Complaint [ECF No. 48] is DENIED; and

      6. This matter is DISMISSED WITH PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: May 28, 2019                            BY THE COURT:

                                               s/Nancy E. Brasel
                                               Nancy E. Brasel
                                               United States District Judge




                                           2
